ACCEPTED
                                                                                  01-15-00112-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                              5/1/2015 1:58:05 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                           NO.01-15-00112-CV 


                                                                 FILED IN
                                                          1st COURT OF APPEALS
                        In the First Court of Appeals 
       HOUSTON, TEXAS
                               Houston, Texas 
           5/1/2015 1:58:05 PM
                                                          CHRISTOPHER A. PRINE
                                                                  Clerk

 IN RE: MOTHER DOE AND FATHER DOE, INDIVIDUALLY AND AS 

          NEXT FRIENDS OF JOHN DOE AND JANE DOE 



              Original Proceeding from Cause No. 1045092 in 

           County Court at Law No. Two (2), Harris County, Texas, 

                 Honorable Theresa Chang, Presiding Judge 



            RELATORS' MOTION FOR REHEARING AND, 

                    IN THE ALTERNATIVE, 

             MOTION FOR EN BANC CONSIDERATION 




The Cweren Law Firm

Brian P. Cweren
State Bar No. 24001956
3311 Richmond Avenue, Suite 305
Houston, Texas 77098
(713) 622-2111 telephone
(713) 622-2119 facsimile
bcweren@cwerenlaw.com

Counsel for Mother Doe and Father Doe, Individually and as Next Friends of 

                        John Doe and Jane Doe, 

                               Relators 




                   ORAL ARGUMENT REQUESTED 



                                     - 1­
       Relators Mother         and Father Doe, Individually and as

            and Jane                   this motion          rehearing In              to the

               OpInIOn              the Court on April 1      2015.




I. 	       COURT OF          ERRED IN DENYING THE PETITION
       FOR WRIT OF MANDAMUS,               THE PROTECTIVE
       ORDER AT ISSUE VIOLATES THE REQUIREMENTS OF RULE 194
       OF THE TEXAS       OF CIVIL PROCEDURE.


       Rule 194 of the              Rules of Civil                     governs

              Rule 194.3            that a responding             must timely serve a written

           to a request for               and that the requesting party is entitled

         a copy of any'            or insuring agreements           would provide

for a judgment rendered in         case. See Tex. R.               194 and 192.3.

an             Insunng                      usually                  at trial, the

             authority when         allowed the Real                 in Interest to

applicable insurance policies as "Confidential" or "Confidential-for Attorneys

       Only." This provision          Protective Order is              contrary to

                       and, as a                 would                        effect on

                 lawsuits in         County, Texas.                    the Court of Appeals'

Memorandum Opinion should                        on this issue.
                                           -2­
       This             appeal was                  bya              panel       included

Chief Justice           and Justices            and Lloyd.      Court has the authority

to grant the             portion of this motion and submit the mandamus                 to

the full court,      en bane.          case           such an

that resolution by the Court of               en bane, is           in that the protective

Order at issue, as interpreted by Respondent, is so broad in its protection

Defendants below,        it will prevent a just adjudication        underlying




       For these            Relators                   request this Honorable Court

Appeal to reconsider       denial of Relators' Petitioner        Writ      Mandamus,

     in part.

       In the alternative, Relators request     . Honorable Court       consider the

         for Writ of Mandamus en bane.




                                              -3­
                     CERTIFICATE OF COMPLIANCE 


      I hereby certify that this document (upon exclusion of those contents

exempted by Rule 9.4(i)(1) of the Texas Rules of Appellate Procedure) contains 370

words.


                                             {}-A --­
                                     Brian P. Cweren



                               CERTIFICATION

      I certify that I have reviewed the petition for writ of mandamus and have

concluded that every factual statement made in the petition is supported by

competent evidence included in the appendix or the record.



                                     Brian P Cweren




                                       -4­
                         CERTIFICATE OF SERVICE 



       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), ( e), I
certify that I have served this document on all other parties -which are listed below­
on the \